



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wagar, 2018 ONCA 907

DATE: 20181113

DOCKET: C63102

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Wagar

Appellant

Kevin Wagar, in person

Lorna Bolton, for the respondent

Heard and released orally: November 5, 2018

On appeal from the conviction entered on May 27, 2016 and
    the sentence imposed on August 22, 2016 by Justice Wolfram Tausendfreund of the
    Superior Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant claims there were many errors at his guilty plea and the
    subsequent proceedings.

[2]

They can be grouped into the following general categories:

i.

the trial judge was biased;

ii.

the guilty plea was not voluntary or informed;

iii.

he was provided with ineffective assistance of counsel at trial;

iv.

there was a breach of solicitor client privilege; and

v.

the Crown did not honour the purported agreement that she would
    not read facts into the record on the day of the guilty plea.

[3]

We see no basis in the record to support any of these claims. The record
    amply supports the appellants convictions and that his guilty plea was
    voluntary, unequivocal and fully informed.

[4]

The conviction appeal is dismissed.

K. Feldman J.A.
L.B. Roberts J.A.
Fairburn J.A.


